DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants election without traverse of the invention of group I comprising claims 1-17 directed to the PLN1 promoter with nucleotide sequence at least 75% identical to part (a) SEQ ID NO: 75, 85, 93 or 94 in the reply filed on March 22, 2021 is acknowledged. The claims directed to parts (b)-(f) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 1-17 with respect to the elected promoters are present for examination.

 Priority
	Acknowledgement is made for this application which is a 371 national stage application of PCT/SG2017/050046 filed on 02/02/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2018 and 9/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly encompass a genus of polynucleotide sequences that can be up to 25% divergent from SEQ ID NO: 75, 85, 93 or 94 and still retains promoter activity.
Thus claims 1-17 are directed to a genus of polynucleotide sequences comprising a promoter with an intron sequence where the promoter is operably linked to a nucleic acid of interest. Further said promoter is also operably linked to a transcription terminator. The claims also encompass any transgenic yeast or any Rhodosporidium or Rhodotorula genus comprising said genus of polynucleotide sequences.

While all of these factors are considered, a sufficient number for a prima facie case will be discussed as they relate to the claims.
The claims also broadly encompass truncated forms of SEQ ID NO: 75, 85, 93 or 94  with at least 75% identity to SEQ ID NO: 75, 85, 93 or 94 where said sequences can be truncated at any position of SEQ ID NO: 75, 85, 93 or 94. 
However the specification only discloses the reduction into practice of some polynucleotide sequence variants of SEQ ID NO: 75, 85, 93 or 94 with variable promoter activity. 
Applicants have not reduced into practice the claimed genus of polynucleotide sequences with only 75% identity to SEQ ID NO: 75, 85, 93 or 94 that retain promoter activity. 
 The specification does not disclose all the possible variant of SEQ ID NO: 75, 85, 93 or 94 that retain promoter activity such that induce strong expression of RNA or proteins in a Rhodosporidium or Rhodotorula host cell. 

The specification does not teach what the structure of polynucleotides comprising deletions, substitution and/or additions to the polynucleotide of SEQ ID NO: 75, 85, 93 or 94 and or how these polynucleotides differ from their natural counterparts. Thus one of skill in the art cannot predict which nucleotide residues within SEQ ID NO: 75, 85, 93 or 94 can be varied without disrupting promoter activity. 
The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of variant discussed above retain the desired promoter activity. Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the broadly claimed polynucleotides with at least 75% identity to SEQ ID NO: 75, 85, 93 or 94.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morin et al Draft Genome sequence of Rhodosporidiun toruloides CECT1137, an Oleaginous Yeast of Biotechnological Interest Genome Announcements (in IDS). Morin et al teach the Rhodosporidiun toruloides genome sequence where said sequence comprises a polynucleotide sequence that is clearly at least 75% identical to SEQ ID NO: 75, 85, 93 or 94. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a nucleic acid comprising a promoter, the promoter comprising nucleic acid sequence having at least 75% sequence identity based on Clustal V or Clustal W method of alignment when compared to a nucleotide sequence selected from the group consisting of SEQ ID NO: 75, 85, 93 or 94. 
This judicial exception is not integrated into a practical application because the claims are drawn to the nucleic acid and variants that encompass the wild type sequence from Rhodosporidiun toruloides CECT1137. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of a naturally occurring polynucleotide sequence that is at least 75% identical to the naturally occurring sequence includes the naturally occurring sequence. In this case a sequence that is at least 75% identical to SEQ ID NO: 75, 85, 93 or 94 from Rhodosporidiun toruloides CECT1137.

Conclusion: No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	June 5, 2021